Citation Nr: 1442281	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-46 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to an increased evaluation for irritable bowel syndrome with colitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to March 1977.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded by the Board in February 2012.

In July 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In January 2013, the Board received evidence from the Veteran without a waiver of RO consideration; however, these documents are redundant of evidence considered in a December 2012 supplemental statement of the case.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals a May 2014 appellate brief and VA treatment records from April 2008 through March 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issue of entitlement to service connection for gastroesophageal reflux disease is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's current low back disorder is not related to service to include an inservice diagnosis of lumbar myositis, and lumbar arthritis was not compensably disabling within a year of his separation from active duty. 

2.  The Veteran's irritable bowel syndrome is manifested by severe diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  The disorder does not cause malnutrition. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by active duty service and lumbar arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for a 30 percent rating, but no greater, for an irritable bowel syndrome with colitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7319, 7323 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2007 and February 2008 VA notified the Veteran of the information and evidence needed to substantiate his service connection claim and an increased rating, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant has also been provided notice of the information and evidence necessary to establish service connection on a secondary basis.  The issues were readjudicated in October 2009 and December 2012.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran was provided VA examinations for his irritable bowel syndrome in April 2008 and March 2012, and for his back in March 2012.

At his July 2011 Board hearing testimony was elicited by the Veteran's representative and the undersigned regarding the Veteran's symptomatology during and since service; thus the material issues on appeal were fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that VA has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2013).  

II. Service Connection

The Veteran claims entitlement to service connection for a low back disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the appellant's service treatment records reveals that at a February 1973 entrance examination, the Veteran reported no history of back problems and the examiner noted a normal spine.  

Service treatment show that in June 1975 the appellant reported a three day history of mid to lower back pain.  Following a physical examination the appellant was diagnosed with myositis and hospitalized for two days.  Thereafter, the Veteran was again seen in June 1975, at which time he denied any pertinent complaints.

At his July 1977 separation examination the Veteran reported having on and off problems with his back since June 1975, but he denied seeking medical care.  Physical examination revealed a clinically normal spine.  

The appellant was seen for a VA compensation examination in September 1977.  He did not report any pertinent pathology.  Physical examination revealed no musculoskeletal abnormalities, and a pertinent diagnosis was not entered.

Although a March 2006 lumbar spine x-ray was unremarkable, a May 2006 MRI indicated mild degenerative findings at L5/S1 without marked foraminal or canal narrowing.  

In May 2007, the Veteran fell off a ladder.  X-ray studies showed that despite his complaints of lower back pain, his spine had not changed since the prior March 2006 x-ray.  The bone and joints were intact without evidence of fracture, dislocation, arthritis, or spondylolisthesis.  The lumbosacral spine was stable and unremarkable.  Another May 2007 VA treatment record diagnosed lower back pain due to degenerative changes.

In June 2007, the Veteran submitted a statement from his sister, who claimed that she had witnessed him suffer from lower back pain since he was in his twenties, as well as statements from other family and friends who attested to witnessing him experience lower back pain for the previous fourteen to fifteen years.

An October 2010 VA treatment record shows a MRI of the lumbar spine revealing degenerative disc changes at L5 to S1 and L4 to L5.

In a July 2011 letter, the Veteran's private physician, "Dr. J.C.," opined that the Veteran's chronic myositis, which onset during service, had never gone away and that his diagnosed degenerative joint disease most likely onset during the military.  Dr. J.C. also noted that he had been treating the Veteran for eight years and, before forming his opinion, he had reviewed the service treatment records and his own private medical records.  In a Board hearing the same month, the Veteran claimed that his back disorder had continued since its onset in service.   

Following a March 2012 examination, a VA examiner opined that the Veteran's low back disorder was not caused by or related to his in-service back disorder or military  service.  Rather, this examiner found that the appellant's degenerative joint disease and degenerative disc disease were age-related because there were no post-service medical records documenting a lower back disorder until about 2002.  Moreover, the Veteran was admitted in-service for myositis, which the examiner found does not cause degenerative disc disease or joint disease.  The examiner found no evidence showing that the appellant's inservice myositis was a chronic condition.  She also noted that in the March 2012 examination, the Veteran denied pain in the paraspinal muscles or lumbar paraspinal spasm.

The preponderance of the most probative evidence shows that the Veteran's current lower back disorder is unrelated to his in-service injury.  While Dr. J.C.'s opinion supports the Veteran's claim, it is outweighed by the March 2012 VA opinion.  Not only did Dr. J.C. fail to explain his conclusion that myositis continued after service or that degenerative joint disease began during service, his opinion is inconsistent with the objective evidence of record.  Notably, a June 1975 service treatment record indicated that the Veteran's myositis had resolved; the 1977 separation examination showed a normal spine; and the September 1977 VA examination noted no musculoskeletal abnormalities.  Thereafter, there is no evidence of a lower back disorder until more than 25 years after service.  Additionally, Dr. J.C. indicated that he reviewed the Veteran's service treatment records and his own private treatment records, but did not state that he reviewed the Veteran's VA treatment records.  The VA examiner therefore also had a more complete picture of the Veteran's back disorder.  Thus, because the March 2012 VA examiner reviewed all the relevant evidence and provided a fully supported opinion that is consistent with the evidence of record, the Board affords it more probative value.

The Board acknowledges that the Veteran contends that his back disorder has continued since its onset in service, citing statements by friends and family as supporting evidence.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran is competent to report experiencing lower back pain, and his friends and family are competent to report their recollections concerning back pain, as these are within the scope of lay observation.  Regardless, the Board must still evaluate the credibility of their assertions.  

At most, the June 2007 statements that the Veteran had back pain for fourteen or fifteen years show that he had it since about 1992; since he separated from service in 1977.  The lay statements do little to relate it to service.  His sister's statement that she witnessed the Veteran with back pain since he was in his twenties is somewhat more probative, as is the appellant's own claim that he experienced back pain since service.  Those assertions are, however, undermined by other evidence of record.  \

In this regard, the June 1975 service treatment record noted that his lumbar myositis had resolved, despite a reported history of back pain at his July 1977 separation examination, the examiner noted that the appellant had a normal spine and the Veteran denied seeking treatment for any subsequent back pain.  The September 1977 VA examination noted no musculoskeletal abnormalities; and the March 2012 VA examiner stated that myositis does not cause degenerative disc disease or joint disease.  The fact that there is a gap of about 25 years between his separation from service and a diagnosis of a lower back disorder further undermines these lay statements.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Finally, determining the etiology of a disease is a complex medical question outside the scope of the Veteran's competence; thus, any claim by the appellant that his current low back disorder was caused by service is similarly of little probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

There is no evidence that lumbar arthritis was manifest to a compensable degree within one year of the appellant's separation from active duty.  Again, the September 1977 VA examination indicated there were no musculoskeletal abnormalities.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Nor is there credible evidence of continuity of symptomatology, as described above.  Walker, 708 F.3d at 1338-40.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. at 49.


III. Increased Rating

The Veteran also claims entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period. 

Disabilities of the digestive system are assigned under the provisions of 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Id.  Rather, a single evaluation will be assigned under the Diagnostic Code  which reflects the predominant disability picture.  Id.  Among the aforementioned Diagnostic Codes, the Board finds that Diagnostic Code 7319 most accurately reflects the Veteran's predominant disability picture.  As will be set forth below, he has been diagnosed with irritable bowel syndrome  and he has been rated pursuant to Diagnostic Code 7319 since service connection was established.  His primary symptoms include gastrointestinal pain and bowel movement issues and Diagnostic Code 7319 specifically addresses the ratings to be assigned an irritable colon syndrome, and it addresses the appellant's symptoms. 

Under Diagnostic Code 7319, a 10 percent rating is assigned for a moderate irritable colon syndrome.  Such a disorder is manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for a severe irritable colon syndrome where there is severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

At an April 2008 VA examination, the Veteran reported that he had been experiencing watery diarrhea approximately twice per week, three to five episodes each day, and constipation about twice a week.  He noted that if he did not take his medication, he would experience more frequent diarrhea and increased sharp abdominal pains.  He denied rectal bleeding, nausea, vomiting, fever, neoplasm, surgery, or hospitalization.  The examiner described the Veteran's symptoms similarly, also noting that the appellant experienced bloating, flatulence, and fatigue but no abdominal distension, weight loss, anemia, or abdominal mass.  The appellant's bowel sounds were normal.  Based on the Veteran's report that in the last year he had lost one to two days per week due to lower abdominal pain and diarrhea, the examiner estimated that his irritable bowel syndrome  had a significant effect on his occupational activities including weakness, fatigue, pain, and requiring frequent breaks to use the bathroom.  

At a March 2012 VA examination the Veteran reported diarrhea every other week lasting two to three days at a time; constipation twice per month lasting three to four days at a time; and nausea about twice per week lasting about an hour without vomiting.  The examiner noted that the appellant experienced frequent episodes of bowel disturbance with abdominal distress, which were exacerbated after eating.  The appellant did not show evidence of any weight loss, malnutrition, or neoplasms.  The appellant's abdomen was nontender and bowel sounds were normal.  Additionally, the examiner stated that based on a normal July 2009 colonoscopy that was negative for evidence of colitis, that a 2003 diagnosis of collagenous colitis had resolved as of 2009.  The examiner estimated that irritable bowel syndrome  imposed no employment limitations other than requiring him to be near a bathroom at all times.  

Other evidence of record reveals generally stable symptoms consistent with the findings in the VA examinations.  An August 2010 VA treatment record shows an assessment of controlled irritable bowel syndrome  with "intermittent" symptoms ranging from diarrhea and constipation "on occasion."  A March 2011 VA treatment record diagnosed the Veteran with a stable irritable bowel syndrome  and noted no recent abdominal pain or changes in bowel movements.  In a July 2011 Board hearing, the Veteran testified that over the prior five to six years, he experienced diarrhea five to six times per day and constipation about once a week, lasting two or three days, but that he experienced no anemia or weight loss.

The Veteran clearly experiences abdominal distress and bowel disturbance.  Indeed, while the appellant's disorder is subject to fluctuations, on balance the undersigned finds that his irritable colon syndrome is severely disabling and that it does cause more or less constant abdominal distress.  Hence, a 30 percent rating, which is the maximum rating under Diagnostic Code 7319 is in order under the doctrine of reasonable doubt.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

Given that a 30 percent rating is the highest rating available under Diagnostic Code 7319 the Board looked to Diagnostic Code 7323, the Diagnostic Code for ulcerative colitis to determine whether even a higher rating was in order.  In this regard this Diagnostic Code was chosen since it most closely covers the function impaired by the appellant's bowel disorder, and it covers the body part affected by the disease.

In this regard, Diagnostic Code 7323 provides a 60 percent rating where there is evidence of severe symptoms with numerous attacks yearly, malnutrition, and only fair health during remissions.  38 C.F.R. § 4.114.  Significantly, when the nature of the appellant's disorder is held up to these criteria it is evident that the appellant is not entitled to a 60 percent rating.  At no time has he ever been described as malnourished, and his health has consistently been better than fair.  Hence, an increased rating under Diagnostic Code 7323 is not in order.

In a May 2014 appellate brief, the Veteran argued that the March 2012 examination was inadequate because the examiner failed to consider or acknowledge the flare-ups that result in additional functional impairment due to chronic diarrhea with abdominal distress and constipation; however, the examiner there noted that the Veteran did experience frequent exacerbations in his symptoms.  Moreover, the fact that the Veteran asserts that his condition flares or varies tends to support the conclusion that his bowel disturbance is frequent rather than constant.  Indeed, the August 2010 VA treatment record described his symptoms as intermittent and occasional.

Additional Considerations

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable Diagnostic Codes.  38 C.F.R. § 4.20; see Butts v. Brown, 5 Vet. App. 532 (1993).  While a rating under Diagnostic Code  7332 for impairment of sphincter control is arguably analogous given the Veteran's diarrhea, application of that Diagnostic Code would not result in a higher rating.  Under Diagnostic Code  7332, a 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage and a 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Code 7332.  There is no evidence indicating that the Veteran's irritable bowel syndrome requires the use of a pad.  Hence, application of Diagnostic Code 7332 would not warrant a higher rating.  

As to lay evidence, in conjunction with his increased rating claim, the Board has considered the Veteran's statements.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected irritable bowel syndrome .  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In this case, evaluating irritable bowel syndrome  depends more heavily on the Veteran's own description of his symptoms than, for example, disorders involving the musculoskeletal system where objective testing can be performed.  As such, the Board's evaluation is based predominately on the Veteran's lay statements as reported by the appellant himself and other medical professionals.  The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, it does not support a higher rating under other possible Diagnostic Code.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's irritable bowel syndrome are fully contemplated by the schedular rating criteria since Diagnostic Code 7319 specifically applies to irritable bowel syndrome, and Diagnostic Code 7323 pertains to the colon.  The Veteran's symptoms of abdominal distress and bowel disturbance are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the percentage ratings are considered adequate to compensate for any loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Thus, referral for consideration of an extra-schedular rating is not necessary. See Thun, 22 Vet. App. at 115-16.

The Board has also considered whether a claim for a total disability based on individual unemployability has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for individual unemployability will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While both VA examiners noted some impairment in his ability to work, there is no indication that irritable bowel syndrome  has prevented the Veteran from maintaining his employment as an electrician.  Hence, the Board does not find that the evidence presents a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to a 30 percent evaluation for irritable bowel syndrome  is granted subject to the laws and regulations governing the award of monetary benefits.  

REMAND

In a March 2012 VA opinion, the examiner stated that the Veteran's gastroesophageal reflux disease was not caused by or permanently aggravated by his irritable bowel syndrome.  While she expressed her disagreement with Dr. J.C.'s July 2011 opinion, she did not fully articulate why she believed his service-connected irritable bowel syndrome  did not cause or aggravate gastroesophageal reflux disease.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).  Thus, the opinion is inadequate and a clarifying addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to the examiner who prepared the March 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA physician examiner.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  All records located in the Veteran's Virtual VA and VBMS data bases must also be reviewed.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner must opine whether it is at least as likely as not that gastroesophageal reflux disease is proximately due to or is permanently aggravated by the appellant's irritable bowel syndrome with colitis.  In so doing the gastroenterologist must specifically address the July 2011 findings of Dr. J.C. in his opinion.  A complete rationale for any opinions expressed must be provided.  If a new examination is needed to answer this question that examination must be conducted.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


